Title: From James Madison to James Monroe, 16 January 1804
From: Madison, James
To: Monroe, James



Sir
Department of State 16 Jany. 1804.
You will herewith receive the instructions in pursuance of which you are to propose and negotiate a convention between the United States and Great Britain, on the subject of impressments and other matters interesting to the two nations; and for which this letter with your commission of Minister Plenipotentiary to his Britannic Majesty will be your authority. I have the honor to be, Sir, With very great respect Your most obed. servt.
James Madison
 

   
   RC (DLC: Rives Collection, Madison Papers); letterbook copy (DNA: RG 59, IM, vol. 6). RC in a clerk’s hand, signed by JM; docketed by Monroe: “powers relative to impressments.” For enclosure, see n. 1.



   
   The enclosure was presumably JM to Monroe, 5 Jan. 1804.


